Appeal from an order of the Supreme Court, which granted a motion by the defendant to change the place of trial from Ulster to Orange County. Plaintiff’s intestate was a resident of Ulster County. He died in the defendant hospital at Middletown, and it is alleged his death was caused by careless and negligent treatment on the part of the defendant’s employees. The Special Term indicated that it granted the order appealed from for the convenience of witnesses “ and in the interest of conserving witnesses’ expenses and expediting trial ”. The order was discretionary and we can find no persuasive reason for interfering with it. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller,‘JJ.